Title: To Thomas Jefferson from David Campbell, 27 October 1803
From: Campbell, David
To: Jefferson, Thomas


          
            Dear Sir,
            Campbella State of Tennessee Octr 27th. 1803
          
          The acquisition of Louisiana will be of great and lasting importance to the United States. In its magnitude it approaches to a second Declaration of Independance. We may now form, on the surest foundations, a general System of politics, on principles and rules, which the circumstances of different conjunctures may appropriate to the eternal advantage of the Western Country, and consequently of the United States in general.
          I might descend into a much greater detail; but I shall limit myself, only, to a few particulars. But before I proceed, permit me to express my gratitude to Heaven, for permiting me to see, under your wise Administration, the most perfect theory in politics, reduced to genuine practice. By you, Sir, excesses have been asswaged, abuses and misapplications, in some degree, diverted or checked; and like a skilful pilot, though you could not lay the storm for a while, yet you have carried the Ship of the Commonwealth, by your art, better through it, and prevented the wreck that would have happened, without your wise and prudent Administration. You have secured to us the free navigation of the Mississipi. You have procured an immense and fertile Country: And all these great blessings are obtained without war or bloodshed.
          Your Ideas of exchanging Countries with our Indian neighbors, will be both pleasing and benificial to the Citizens of the Western Country: but there will be som delay, and no little difficulty in effecting the thing.
          There are a great many white persons of flimsy characters settled in the Cherokee Country; they live an idle life, supported principally by the females, whom they marry, and who are much more industrious than the men. Many of them are settled on farms; begin to raise Cotton, and manufactor it in their own Country. They have also small stocks of Cattle, horses, and hogs. They have plenty of cane to support their stock in Winter. The climate is very mild, seldom covered with snow. Thus are they enabled to live with ease, and thus are many of them attached to their beautiful & fertile Country. There are, however many of the young fellows who prefer hunting, and a wandering life. A certain John Taylor, a half breed, who was educated at William & Mary College in the State of Virginia, an aspiring fellow, has emigrated to some part of white River in the Mississipi Country, and has formed a settlement. I do not know the number that accompanied Taylor: but there are several families. With proper management, I think in time, the whole nation may be induced to follow Taylor. But who is the man capable to perform this great work? The knowledge of naked facts, without being able to penetrate into the causes that will produce them, and the circumstances that may accompany them, will not be sufficient to characterise the actions or counsels of the negociator. He must be careful in developing the secret motives of the actions of this subtile people, and not to lay the causes of events too deep, or deduce them through a series of progression too complicated and too artistly wrought. I mean, the same kind of knowledge, that would make an able negociator in a civilized and polite nation, will not succeed with uncivilized nations. The man you employ ought to be somewhat acquainted with the manners of the people. My neighbourhood with the Indians for several years, has furnished me with this knowledge. I am willing to undertake the business, if you think proper to appoint me. Col. John McKee is well quallified also. I write to you without reserve, I have known you long and esteem you as the father of my Country. Farewell.
          
            
              David Campbell
            
          
        